AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     Jose Rivera-Dides
                            Plaintiff                                  )
                        v.                                             )      Civil Action No.      4:18-cv-1293-TMC
Mr. Romero, Mr. Neo, Mr. Casey, Mr. E. Suarez,                         )
     Federal Bureau of Prisons, Mr. Jones                              )
           and Mr. Duane P. Donovan                                    )
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed without prejudice.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Timothy M. Cain, United States District Judge who adopts the Report and
Recommendation of the Honorable Thomas E. Rogers, III, United States Magistrate Judge.


Date: October 9, 2018                                                        CLERK OF COURT


                                                                                                 s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
